Exhibit 10.1

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (the “Amendment”) is entered into as
of August 9, 2010, among MWI VETERINARY SUPPLY CO., an Idaho corporation (the
“Borrower”), MWI VETERINARY SUPPLY, INC., a Delaware corporation (the “Parent”),
MEMORIAL PET CARE, INC., an Idaho corporation (“Memorial” and together with
Parent, collectively, the “Guarantors” and individually, a “Guarantor”), BANK OF
AMERICA, N.A., a national banking association (“Bank of America”), WELLS FARGO
BANK, N.A., a national banking association (“Wells Fargo” and together with Bank
of America and each other lender from time to time party hereto, collectively,
the “Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., a
national banking association, as issuer of letters of credit (in such capacity,
the “L/C Issuer”) and as administrative agent (in such capacity, the
“Administrative Agent”).

 

RECITALS

 

A.            The Borrower, the Guarantors, the Lenders, the Administrative
Agent and the L/C Issuer are each a party to that certain Credit Agreement dated
as of December 13, 2006 (as amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”).

 

B.            The Credit Agreement contains certain covenants binding on the
Borrower, including Section 7.03(g) thereof that limits the amount of unsecured
Indebtedness that the Borrower may create, incur, assume or suffer to exist.

 

C.            Borrower has requested that the Lenders increase the amount of
permitted unsecured Indebtedness from $20,000,000 to $30,000,000, which the
Lenders, the Administrative Agent and the L/C Issuer have agreed to do, subject
to the terms and conditions of this Amendment.

 

NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration receipt of which is hereby acknowledged, the parties
agree as follows:

 

AGREEMENT

 

1.             Definitions; Interpretation.  All capitalized terms used in this
Amendment and not otherwise defined herein have the meanings specified in the
Credit Agreement.  The rules of construction and interpretation specified in
Sections 1.02 and 1.04 of the Credit Agreement also apply to this Amendment and
are incorporated herein by this reference.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is hereby
amended as follows:

 

(a)           Amendment to Definition.  The table set forth in the definition of
“Applicable Rate” is deleted and the following substituted in its stead:

 

Applicable Rate

 

Pricing
Level

 

Funded Debt to
EBITDA Ratio

 

Commitment
Fee

 

Eurodollar
Rate
+

 

Letters of
Credit

 

Base Rate
+

 

1

 

<1.75:1

 

0.20

%

1.50

%

1.50

%

1.05

%

2

 

<2.50:1 but >1.75:1

 

0.30

%

2.00

%

2.00

%

1.25

%

3

 

>2.50:1

 

0.35

%

2.25

%

2.25

%

1.50

%

 

(b)           Amendment to Section 2.14.  In Section 2.14 of the Credit
Agreement, subsection (a) is hereby deleted and the following substituted in its
stead:

 

(a)           Decrease in Commitment.  In the event that on November 8, 2010,
the Factoring Agreement remains in effect, the Aggregate Commitments shall be
reduced on such date by an amount equal the Dollar equivalent of the commitment
amount of Fortis

 

1

--------------------------------------------------------------------------------


 

to factor or discount the accounts of Centaur or otherwise extend credit to
Centaur under the Factoring Agreement (the “Fortis Commitment”) as determined by
the Administrative Agent at such time on the basis of the Spot Rate (the
“Commitment Adjustment Amount”).

 

(c)           Amendment to Section 7.03.  In Section 7.03 of the Credit
Agreement, subsection (g) is hereby deleted and the following substituted in its
stead:

 

(g)           unsecured Indebtedness in an aggregate principal amount not to
exceed at any time outstanding (i) $30,000,000 minus (ii) the aggregate
outstanding amount of all Indebtedness permitted by subsection (e) above.

 

3.             Conditions to Effectiveness.  Notwithstanding anything contained
herein to the contrary, this Amendment shall become effective when each of the
following conditions is fully and simultaneously satisfied; provided that each
of the following conditions is fully and simultaneously satisfied on or before
August 13, 2010:

 

(a)           Delivery of Amendment.  The Borrower, each Guarantor, the
Administrative Agent, the L/C Issuer and each Lender shall have executed and
delivered counterparts of this Amendment to the Administrative Agent, sufficient
in number for distribution to the Administrative Agent, each Lender and the
Borrower;

 

(b)           Authorization.  The Administrative Agent shall have received the
following, each in form and substance and dated as of a date satisfactory to the
Administrative Agent and its legal counsel:

 

(i)            such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may require to establish the
identities of and verify the authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Amendment and the other Loan Documents to which the Borrower or such Guarantor
is a party; and

 

(ii)           such evidence as the Administrative Agent may reasonably require
to verify that the Borrower and each Guarantor is duly organized or formed,
validly existing, in good standing and qualified to engage in business in each
jurisdiction in which it is required to be qualified to engage in business,
including certified copies of the Borrower’s and each Guarantor’s Organization
Documents, certificates of good standing and/or qualification to engage in
business.

 

(c)           Consents, Etc.  The Administrative Agent shall have received such
evidence as the Administrative Agent or the Required Lenders may reasonably
require to verify that the Borrower and each Guarantor has obtained all
consents, approvals, permits or other authorizations from all relevant
Governmental Authorities, required to be obtained in connection with the
execution, delivery or performance by, or enforcement against, the Borrower and
each Guarantor of this Amendment and the other Loan Documents.

 

(d)           Representations True; No Default.  The representations of the
Borrower as set forth in Article V of the Credit Agreement shall be true on and
as of the date of this Amendment with the same force and effect as if made on
and as of this date or, if any such representation or warranty is stated to have
been made as of or with respect to a specific date, as of or with respect to
such specific date.  No Event of Default and no event which, with notice or
lapse of time or both, would constitute an Event of Default, shall have occurred
and be continuing or will occur as a result of the execution of this Amendment;
and

 

(e)           Other Documents.  The Administrative Agent and the Lenders shall
have received such other documents, instruments, and undertakings as the
Administrative Agent and such Lender may reasonably request.

 

2

--------------------------------------------------------------------------------


 

4.             Representations and Warranties.  The Borrower hereby represents
and warrants to the Lenders, the Administrative Agent and the L/C Issuer that
each of the representations and warranties set forth in Article V of the Credit
Agreement is true and correct as if made on and as of the date of this Amendment
or, if any such representation or warranty is stated to have been made as of or
with respect to a specific date, as of or with respect to such specific date. 
The Borrower expressly agrees that it shall be an additional Event of Default
under the Credit Agreement if any representation or warranty made by the
Borrower hereunder shall prove to have been incorrect in any material respect
when made.

 

5.             No Further Amendment.  Except as expressly modified by this
Amendment, the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect.  The Borrower and each Guarantor hereby
ratifies and confirms each of their respective debts, liabilities, obligations,
covenants and duties to each Lender, the Administrative Agent and the L/C Issuer
arising under the Credit Agreement and the other Loan Documents to which the
Borrower or such Guarantor is a party.  Without limiting the foregoing, each
Guarantor hereby confirms and agrees that its guarantee of the payment and
performance of the Obligations remains in full force and effect, and that the
Obligations shall include the debts, liabilities, obligations, covenants and
duties of, the Borrower to each Lender, the Administrative Agent and the L/C
Issuer arising under the Credit Agreement as amended by this Amendment.

 

6.             Reservation of Rights.  The Borrower and each Guarantor
acknowledges and agrees that the execution and delivery by the Administrative
Agent, the L/C Issuer and the Lenders of this Amendment shall not be deemed to
create a course of dealing or otherwise obligate the Administrative Agent, the
L/C Issuer or any Lender to forbear or execute similar amendments under the same
or similar circumstances in the future.

 

7.             Miscellaneous.

 

(a)           Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF IDAHO; PROVIDED THAT THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

(b)           Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(c)           Authorization.  Lenders hereby authorize and instruct the
Administrative Agent to execute and deliver this Amendment.

 

(d)           Integration.  This Amendment, together with the other Loan
Documents, comprises the complete, final and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter.

 

(e)           Severability.  Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

MWI VETERINARY SUPPLY CO.

 

 

 

 

 

 

 

By:

/s/ James F. Cleary Jr.

 

Name:

James F. Cleary Jr.

 

Title:

President

 

 

 

 

MWI VETERINARY SUPPLY, INC.

 

 

 

 

 

 

By:

/s/ James F. Cleary Jr.

 

Name:

James F. Cleary Jr.

 

Title:

President

 

 

 

 

MEMORIAL PET CARE, INC.

 

 

 

 

 

 

By:

/s/ James F. Cleary Jr.

 

Name:

James F. Cleary Jr.

 

Title:

President

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Dora A. Brown

 

Name:

Dora A. Brown

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N.A., as a Lender and L/C Issuer

 

 

 

 

 

 

By:

/s/ Brad Ruland

 

Name:

Brad Ruland

 

Title:

Senior Vice President

 

 

 

 

WELLS FARGO BANK, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Linda K. Armstrong

 

Name:

Linda K. Armstrong

 

Title:

Vice President and Senior Relationship Manager

 

4

--------------------------------------------------------------------------------